Title: To Thomas Jefferson from William Preston, March 1780
From: Preston, William
To: Jefferson, Thomas


Montgomery County [Va.], Mch. 1780. Has received circumstantial information that “a Number of Men dissafected to the present Government had combined to disturb the Peace of this unhappy Frontier as soon as the Season would Permit and the british Troops could gain any Footing in So. Carolina.” There are now fifteen British commissions in this county and that of Washington. Nor is this the first information of the kind that has been received. Has sent out a party “to Sieze three of the Ringleaders and bring them well tied before Justice to be dealt with as the Law directs,” and plans to post a guard at the lead mines, which are a principal object of the tories. There will be difficulty in securing witnesses and evidence against the conspirators. Desires advice on this point and on further measures for frontier defense.
